Atkinson, Justice.
1. "He who would have equity must do equity,.- and give effect to all equitable rights of the other party respecting the subject-matter of the suit.” Code of 1933, § 37-104. "One seeking relief from excessive tax levies, but admitting, either expressly or by necessary implication, that he owes part of the tax covered .by such executions, must pay or offer to pay the amount of the taxes admitted to be due, in order to obtain the relief sought.” Peoples Credit Clothing Co. v. Atlanta, 173 Ga. 653 (168 S. E. 73); Candler v. Gilbert, 180 Ga. 679 (180 S. E. 723), and cit.
(а) On its facts the instant case is controlled by the above-quoted ruling which was concurred in by all the Justices and is binding as a precedent.
(б) The decision in City of Macon v. Ries, 179 Ga. 320 (4) (176 S. E. 21), which was not concurred in by all the Justices, overlooked the above-quoted decision, and, if it is in conflict therewith, must yield to the older decision.
*650No. 11230.
July 2, 1936.
(o) The judge did not err in refusing an injunction.

Judgment affirmed.


All the Jitstiees concur.

J. D. Blaloclc, Tom G. Blaloclc, and Memory & Memory, for plaintiff.
8. Thomas Memory and G. A. Williams, for defendants.